sa Network Communications, Inc. Reports Fiscal Year 2009 Fourth Quarter Results Fourth quarter Revenue $42.5million Operating Loss $(37.7) million Net Loss $(42.0) million EBITDA1 $3.7 million LAWRENCEVILLE, GA, June 17, 2009 — Network Communications, Inc. (“NCI”) today reported financial results for the quarter ended March 29, 2009.The Company reported revenues of $42.5 million, down 28.8% from the same period in fiscal year 2008.Operating loss was $(37.7) million compared to the operating profit of $2.2 million from the same period last fiscal year.For the quarter, the net loss was $(42.0) million compared to a net loss of $(5.0) million in the same period of the prior fiscal year.The Company recorded a noncash charge of $34.2 million in the quarter for goodwill impairment.EBITDA for the fourth quarter decreased by $6.2 million or 62.8% from $9.9 million in the same period of fiscal year 2008 to $3.7 million in fiscal year 2009. “The fourth quarter was challenging and disappointing as our Resale and Remodeling areas experienced significant revenue shortfalls.We continued to grow our Apartment Finder brand however at a slower rate than previous quarters.Although we continued to be effective in reducing our expense base, our EBITDA for the quarter was depressed by the decline in revenue, costs to realize the operating expense savings, an increase in bad debt expense and some non-recurring expenses,” said Dan McCarthy, Chairman and Chief Executive Officer for Network Communications, Inc. Financial Highlights FISCAL YEAR 2 Revenue:Fourth quarter revenue was $42.5 million, a decrease of 28.8% from revenue of $59.8 million in the same period of fiscal year 2008.Revenue from our resale and new sales product area was $17.0 million, a decrease of $13.4 million or 44.2% compared to $30.4 million in the same period of fiscal year 2008.The Real Estate Book (“TREB”) had revenue of $12.1 million for the quarter which was down $10.3 million or 46.0% from the prior year quarter.Revenue for our Unique Homes and Enclave publications was $0.9 million for the quarter, down $1.1 million or 54.5% from the fourth quarter of fiscal year 2008.By Design Publishing contributed $1.8 million of revenue in the current quarter which was a decline of $1.4 million versus the year ago quarter. Rental and leasing product area revenue decreased by $0.1 million or 0.67% compared to the same period of fiscal year 2008.Apartment Finder (“AF”) posted revenue growth of $0.6 million or 3.2% due to growth in ad pages across our markets.This growth was offset by year-over-year declines in revenue from our Black’s Guide and Mature Living Choices brands of $0.5 million and $0.2 million, respectively.The remodeling and home improvement product area posted revenue of $4.9 million, a decrease of $3.6 million or 42.4%, compared to the prior year quarter. Operating (Loss) Profit:Fourth quarter fiscal year 2009 operating loss was $(37.7) million compared to an operating profit of $2.2 million in the same period of fiscal year 2008.The decrease resulted from the decline in revenue of $17.2 million and the fourth quarter goodwill impairment charge of $34.2 million, partially offset by a reduction of $11.4 million in operating expenses. - more - Network Communications, Inc. Reports Fiscal Year 2009 Fourth Quarter Results—page 2 Depreciation and amortization expense for the fourth quarter of fiscal year 2009 was $7.2 million, a decrease of $0.3 million compared to $7.5 million in the same period of fiscal year 2008. Goodwill Impairment:As a result of declines in revenue and operating income in fiscal year 2009 and the current market value of its outstanding debt securities, the Company performed an assessment of goodwill for impairment under SFAS 142 as of December 7, 2008.The first step assessment indicated an impairment of goodwill and as a result the Company recorded an estimated noncash impairment charge of $85.4 million in its statements of operations for the three periods and nine periods ended December 7, 2008.During the fourth quarter the Company completed the second step of the assessment of its goodwill for impairment as of December 7, 2008, and recorded an additional charge of $6.6 million in the fourth quarter of fiscal year 2009. Due to continued declines in business conditions, the Company performed its annual impairment analysis which indicated impairment of its goodwill.As a result, the Company recorded an additional impairment charge of $27.6 million in the fourth quarter of fiscal year 2009. Net Loss:Fourth quarter net loss was $(42.0) million compared to net a loss of $(5.0) million in the same period of fiscal year 2008.Excluding the goodwill impairment charge, the year-over-year decline was the result of lower revenue and operating profit being partially offset by a decline in interest expense and an increase in income tax benefit. EBITDA1:EBITDA for the fourth quarter was $3.7 million, a decrease of $6.2 million or 62.8%, from the $9.9 million a year ago.EBITDA is reconciled to Net Loss in the second table below. Cash Flow:Network Communications, Inc. generated $5.6 million in cash from operations during the fourth quarter of fiscal year 2009 compared to a use of $10.0 million in the same period of fiscal year 2008.Cash capital spending was $1.8 million in the fiscal year 2009fourth quarter, a decrease of $0.5 million from the $2.3 million in cash capital spending during the same period in fiscal year 2008.The Company ended the quarter with a cash balance of $2.6 million.At the end of the fourth quarter, the Company had no outstanding balance on its revolving loan facility. Network Communications, Inc. Condensed Consolidated Statement of Operations (unaudited, in thousands) Quarter ended Fiscal Year ended 3/29/09 3/30/08 Change 3/29/09 3/30/08 Change Revenue $ 42,543 $ 59,761 -28.8 % $ 181,216 $ 223,726 -19.0 % Operating expenses 46,082 57,513 -19.9 % 172,608 198,621 -13.1 % Impairment loss 34,170 — — 119,522 — — Operating (loss) profit (37,709 ) 2,248 — (110,914 ) 25,105 — Other expense: Interest expense, net (8,959 ) (9,920 ) -9.7 % (28,992 ) (34,400 ) -15.7 % Other (expense) income, net (11 ) 107 — 77 70 10.0 % Loss before income taxes (46,679 ) (7,565 ) — (139,829 ) (9,225 ) — Income tax benefit (4,721 ) (2,561 ) 84.3 % (14,418 ) (3,047 ) — Net loss $ (41,958 ) $ (5,004 ) — $ (125,411 ) $ (6,178 ) — - more - Network Communications Inc. Reports Fiscal Year 2009 Fourth Quarter Results—page 3 Network Communications, Inc. EBITDA1 Reconciliation (unaudited, in thousands) Quarter ended Fiscal Year ended 3/29/09 3/30/08 3/29/09 3/30/08 Net loss $ (41,958 ) $ (5,004 ) $ (125,411 ) $ (6,178 ) Loss on disposal of fixed assets 34 1 34 83 Impairment loss 34,170 — 119,522 — Depreciation 2,167 2,203 6,995 6,872 Amortization 5,013 5,291 17,025 17,151 Interest expense, net 8,959 9,920 28,992 34,400 Income tax benefit (4,720 ) (2,561 ) (14,418 ) (3,047 ) EBITDA1 $ 3,665 $ 9,850 $ 32,739 $ 49,281 1To supplement the consolidated financial results as determined in accordance with generally accepted accounting principles (“GAAP”), we present non-GAAP financial measures for “EBITDA”.EBITDA is defined as earnings before interest, taxes, depreciation and amortization.We believe that EBITDA is an accurate indicator of the Company’s results because it focuseson revenue and operating costs driven by operating managers’ performance.EBITDA is used by the Company’s chief operating decision maker, its Chairman and CEO, to make decisions and to assess the Company’s performance.EBITDA is not intended to represent cash flows from operating activities and should not be considered as an alternative to net loss as determined in conformity with accounting principles generally accepted in the United States of America.EBITDA as presented may not be comparable to similarly titled measures reported by other companies since not all companies necessarily calculate EBITDA in an identical manner, and therefore, is not necessarily an accurate measure of comparison between companies. Network Communications, Inc. Revenue Summary by Area (unaudited, in thousands) Quarter ended Fiscal Year ended 3/29/09 3/30/08 Change 3/29/09 3/30/08 Change Revenue Resale and new sales $ 16,973 $ 30,440 -44.2 % $ 77,834 $ 117,369 -33.7 % Rental and leasing 20,671 20,810 -0.67 % 79,149 74,038 6.9 % Remodeling and home improvement 4,899 8,511 -42.4 % 24,232 32,319 -25.0 % Total $ 42,543 $ 59,761 -28.8 % $ 181,215 $ 223,726 -19.0 % Network Communications, Inc. Reports Fiscal Year 2009 Fourth Quarter Results—page 4 Conference Call Network
